Citation Nr: 1645349	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  10-13 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

These matters were remanded by the Board in November 2011 and November 2014. They are now returned to the Board for further adjudication.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sleep apnea has not been shown to have been present during active service and has not been related to active service; the most probative evidence is against a finding that sleep apnea was caused or aggravated by any of the Veteran's service-connected disabilities.




CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015). Compliant notice was provided in July 2010 and August 2010 letters.

Concerning the duty to assist, the Veteran's service treatment records, as well as post-service VA treatment records and Social Security Administration (SSA) records have been associated with the claims file.  The Veteran underwent VA examinations in August 2010, February 2012 and April 2012 and an addendum opinion was provided in February 2015.  The opinions were predicated on a review of the Veteran's records and consideration of the Veteran's statements.  The 2012                                    examinations along with the February 2015 opinion satisfied the directives of the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103 (c)(2) (2015) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for his disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448   (1995).

The Veteran asserts that he has a sleep disorder that is causally or etiologically related to his service-connected disabilities, to include posttraumatic stress disorder (PTSD), bilateral lower extremity neuropathy, bilateral upper extremity neuropathy, diabetes mellitus, hearing loss and tinnitus.  

In August 2010, the Veteran submitted three statements in support of claim from a close friend and his two daughters.  They indicated that the Veteran's sleep patterns were not normal and he did not sleep well through the night.  They indicated he slept for short periods and would yell and sometimes be violent when dreaming.

At an August 2010 VA examination, it was noted the Veteran had undergone a sleep study in January 2007 which demonstrated findings consistent with obstructive sleep apnea due to symptoms of unrestful sleep and daytime sleepiness.  The Veteran indicated he had been diagnosed with PTSD and that he continued to have problems with sleeping for extended periods of times.  The examiner noted that sleep apnea is an issue of decreased oxygenation resulting in inability to achieve deeper stages of sleep thereby preventing restful and restorative sleep.  The examiner indicated that symptoms of sleep disruption which include being startled awake or experiencing full alertness at intermittent times throughout the course of the night due to troublesome thoughts or nightmares is not a component of sleep apnea.  The examiner concluded that sleep apnea was less likely as not caused by, a result of, or aggravated by service-connected PTSD because medical evidence did not support that PTSD in any way increases upper airway resistance.

At his hearing before the Board in August 2011, the Veteran indicated his doctors had not indicated that his sleep apnea was related to his PTSD, but stated he did  not know that the two might be related until he had already been on a CPAP machine for four years and he learned that other veterans had been awarded service connection.  He testified to lashing out in his sleep and having dreams.  He indicated it was difficult for him to get to sleep at night and when he did get to sleep, he did not sleep well and snored.  He reported he would often scare his first wife when he stopped breathing at night and that he was often sleepy during the daytime.

In November 2011, the Board remanded the claim for another VA examination to consider the relationship between sleep apnea and all the Veteran's service-connected conditions noting a December 2010 statement from the Veteran expanding his claim to include service connection for any sleep disorder as secondary to any current service-connected disability.

Examinations were held in February 2012 and April 2012.  The examiners reviewed the claims file and noted there was no indication of sleep apnea in the service treatment records or within a year following discharge from service.  The examiner in February 2012 indicated he could "find no medical basis" to support that the Veteran's sleep apnea is causally or etiologically related to military service.  He explained that obstructive sleep apnea is due to upper airway resistance, which ultimately leads to decreased oxygen levels causing arousal and diminishing effective and restorative sleep.  The examiner indicated that medical evidence did not support that PTSD, "such as diagnosed in this veteran", in any way increased upper airway resistance.  Furthermore, the examiner indicated there was no medical evidence to support that the veteran's service-connected diabetes mellitus, hearing loss, or tinnitus resulted in increased upper airway resistance.

In November 2014, the Board remanded the claim again finding that there had not been substantial compliance with the prior remand directives.  The Board noted that subsequent to the two examinations for sleep apnea, service connection was granted for right and left upper extremity neuropathy.  The Board sought an addendum opinion to address whether the Veteran's sleep apnea was caused or aggravated by his service-connected upper extremity neuropathy. 

An addendum opinion was provided in February 2015.  It was noted the examiner reviewed the claims file, to include previously recorded history, physical findings and the Veteran's previous statements.  It was indicated medical literature was also reviewed.  The examiner determined that no evidence supported that the Veteran's service-connected disabilities, to include upper extremity neuropathy resulted in any upper airway resistance leading to the Veteran's sleep apnea which is characterized by upper airway resistance.  Furthermore, the examiner determined that there was no evidence to support that the Veteran's disabilities, to include upper extremity neuropathy, permanently aggravated any issues of sleep disturbance or disorder including upper airway resistance syndrome. 

In a March 2016 Written Brief Presentation, the Veteran's representative pointed to medical research suggesting shorter duration of REM sleep among individuals who suffer from PTSD, that there is a higher prevalence of sleep disorders, to include sleep apnea, among service members who suffer combat-related PTSD and that veterans with PTSD have a higher risk for obstructive sleep apnea.  The representative asked for a grant of the claim due to peer-reviewed, medical evidence linking sleep apnea and PTSD.

In reviewing the evidence of record, the Board assigns the most probative weight to the VA examination opinions. The Board finds the examiners' opinions to be probative as the examiners have expertise, reviewed the claims file, and provided reasoning for the expressed opinions that were specific to the Veteran's case.  

The Board acknowledges the Veteran's assertion that his sleep apnea was caused or aggravated by his service-connected disabilities.  However, the Veteran is not considered competent to provide such an opinion as this is a complex medical question.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not been shown to have the requisite expertise or medical knowledge to provide an opinion as to whether his sleep apnea was caused or aggravated by his service-connected disabilities.  The Board acknowledges the statements that some medical literature indicates that that those with PTSD may be more likely to suffer with sleep apnea; however, there is no competent evidence of record that PTSD was the cause of the Veteran's sleep apnea or aggravates his sleep apnea beyond its natural progression in the Veteran's particular case.
In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to secondary service connection.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply and the claim is denied.  38 U.S.C.A. § 5107 (b).

In addition, direct service connection is not warranted. The claims file does not contain any competent medical evidence relating the Veteran's sleep apnea to active service. The service treatment records are silent for treatment of or diagnosis of sleep apnea.  Diagnosis of sleep apnea was made nearly 30 years after separation from service and the Veteran has not contended that his sleep apnea is related to service or that his symptoms have continued since service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt provision does not apply and the claim is denied.  Id.


ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim for a TDIU.  See 38 C.F.R. § 19.9 (2015).  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran has met these criteria since October 2009.

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the particular veteran is capable of performing the physical and mental acts required by employment, not whether that veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran applied for a TDIU in December 2009.  He indicated he had been laid off from his job as a power tool technician in April 2009.  He had not taken time off from work due to disability in the 12 months prior.  At that time, he was service-connected for PTSD, diabetes mellitus type II, hearing loss, tinnitus and bilateral lower extremity neuropathy.  

The record contains numerous examination reports that address the Veteran's employability throughout the appeal period.  These include a May 2009 mental health examination, a June 2009 diabetes mellitus examination, an October 2009 mental health examination, a January 2010 general examination in which his lower extremity peripheral neuropathy and diabetes were considered, a January 2010 audiological examination, an August 2010 sleep apnea examination and a January 2011 general examination.  

In November 2011, the Board remanded the claim finding that the claim was inextricably intertwined with the issue of service connection for sleep apnea.  It was instructed that the Veteran should be afforded a VA examination to address the Veteran's TDIU claim based on all his currently service-connected disabilities.

Following the remand, in February 2012, the Veteran underwent an examination regarding sleep apnea.  In April 2012, he underwent an audiological examination, a mental health examination and a diabetes mellitus examination.  Also in April 2012, an opinion was sought as to whether or not the Veteran's service-connected disabilities, to include PTSD, left lower extremity neuropathy, right lower extremity neuropathy, diabetes mellitus type II, with erectile dysfunction, tinnitus and bilateral hearing loss, rendered him unable to secure and maintain substantially gainful employment.  All of the examination reports indicated the Veteran experienced limitations caused by his service-connected disabilities, but none indicated the Veteran would be unable to work.

In November 2014, the Board remanded the claim again noting that the April 2012 TDIU examination was provided prior to the grant of service connection for upper extremity neuropathy.  In addition, the Board found that the April 2012 PTSD examination was inadequate for adjudicating the TDIU claim.  Specifically, the examiner did not detail or explain what effects the Veteran's PTSD had on his occupational functioning, to include his assertion that he had trouble accepting direction from supervisors, working closely with peers, and interacting with the public.  

In December 2014, the Veteran underwent a Social Work and Industrial Survey performed by a psychiatrist.  The psychiatrist indicated that the PTSD and the Veteran's history of self-medicating for his PTSD had caused two failed marriages and his inability to control his irritability and anger had also limited his ability to maintain a job. 

The Board finds that the record does not yet contain a preponderance of evidence that the Veteran is precluded from employment based solely on his service-connected disabilities.  However, in February 2015, the Veteran sought service connection for a fractured left ankle secondary to his diabetes mellitus.  In May 2015, he underwent a VA examination.  It was noted that in January 2015, he had lost consciousness and injured his left ankle.  He had been evaluated at the emergency room and found to have a low blood sugar of 61.  Review of the medical records indicated the Veteran had repeatedly complained of having episodes of passing out or nearly passing out due to low blood sugar.  In June 2015, the RO granted service connection for a left ankle fracture secondary to diabetes mellitus.  In January 2016, the Veteran filed another application for TDIU indicating that diabetes mellitus and neuropathy were preventing him from securing or following any substantially gainful occupation.  The most recent examination concerning the severity of the Veteran's diabetes was over four years ago in 2012.  As it appears the Veteran's diabetes may be further affecting his employability, the Board finds it appropriate to again remand the claim for TDIU for further consideration as to whether the Veteran is precluded by service-connected disabilities from obtaining or sustaining substantially gainful employment at any time during the appeal period.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the combined impact of his service-connected disabilities on his employability.  These disabilities include posttraumatic stress disorder, diabetes mellitus type II, with erectile dysfunction, bilateral upper and lower extremity peripheral neuropathy, tinnitus, hearing loss and left ankle distal fibula fracture.  The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred. 

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work.  When addressing the effect on the ability work the examiner must not consider the Veteran's age or any non-service connected disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Following the above development, the RO should readjudicate the claim. If the benefit sought is not granted, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


